DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22nd, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 recites the limitations “A vertical take-off and landing apparatus for an automobile, capable of vertically taking off and landing an automobile by using exhaust gas generated during operation of an engine (50) in the automobile, which consists of a four(4)-stroke internal combustion engine, as a power source for taking off and landing the automobile, comprising:… the engine (50) in order to use the exhaust gas generated during operation of the engine (50) as a power source for taking off and landing the automobile”. Although the limitation is repeated in the abstract and paragraphs [0008], [0009], [0021], [0024], [0037]-[0038] of applicant’s specification and shown in Figure 5, there is no additional structure or explanation disclosed for how a 4-stroke internal combustion engine is capable of producing enough pressure to lift the automobile. The structure as described and shown in applicant’s disclosure would only redirect the exhaust of the 4-stroke piston engine towards the ground at the four corners of the vehicle and not achieve “taking off and landing the automobile” to lift the weight of the engine block or vehicle, as claimed. Additionally, no additional power source, flaps, or propellers are described or claimed for providing the pressure necessary to lift the automobile off the ground. Therefore, the limitation was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bennett, Jr. et al. (US 9714020) discloses a vehicle using the exhaust of a jet engine directed to four nozzles at the four corners of the vehicle for take-off and landing and additionally discloses using a pair of nozzles for forward and rearward directional control of the vehicle; 
Harrison (US 8074917) discloses a vehicle using the exhaust of a jet engine directed to four nozzles at the four corners of the vehicle for take-off and landing and additionally discloses using a joystick for directional control of the vehicle; 
Lay (US 5141173) discloses a vehicle capable of air travel or flight by means of ducted fans, augmented by pressure jets for enhancement and steering; 
Harvey (US 4171112) discloses an aircraft with a control means operated in accordance with pressure detectors or sensors which are arranged within portion of exhaust nozzles of two gas turbine propulsion engines;
Marchal et al. (US 3486718) discloses a vehicle using four rocket engines directed at the ground and located at the four corners of the vehicle for take-off and landing; 
Conway et al. (US 3265330) discloses an automobile with using the exhaust of a jet engine directed to the four corners of the vehicle with a conduit for take-off and landing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647